Citation Nr: 0921126	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-34 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for sleep 
apnea.  

2.  Entitlement to a compensable rating for hearing loss in 
the left ear.

3.  Entitlement to service connection for chronic lower back 
pain/strain.

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for a varicocele or 
testicular mass.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for hematuria.

8.  Entitlement to service connection for a skin condition.

9.  Entitlement to service connection for hearing loss in the 
right ear.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to 
September 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2005 and February 2008 rating decisions. 

The issues of service connection for a lower back disability, 
a left shoulder disability, and a testicular disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to show that the Veteran's 
sleep apnea causes chronic respiratory failure with either 
carbon dioxide retention or cor pulmonale.

2.  A tracheostomy has not been required to treat the 
Veteran's service connected sleep apnea.

3.  The Veteran's hearing loss in the left ear is manifested 
by hearing acuity at Level II.

4.  The evidence demonstrates that the Veteran developed 
hemorrhoids in service that have persisted to the present 
day.

5.  The evidence fails to show that the Veteran currently has 
hematuria.

6.  In a statement received in July 2008, the Veteran 
indicated that he wished to withdraw his appeal of the issue 
of service connection for hearing loss in the right ear.

7.  In a statement received in July 2008, the Veteran 
indicated that he wished to withdraw his appeal of the issue 
of service connection for a skin condition.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 50 percent for sleep 
apnea have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6847 
(2008).

2.  Criteria for a compensable rating for hearing loss in the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2008).

3.  Criteria for service connection for hemorrhoids have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Criteria for service connection for hematuria have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to service connection for 
hearing loss in the right ear have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

6.  Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to service connection for 
a skin condition have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Hemorrhoids

The Veteran testified at a hearing before the Board in July 
2008 that he was first diagnosed with hemorrhoids in 1997 or 
1998 when he was reportedly told that to prevent irritation 
of hemorrhoids he should hydrate and control his diet.  The 
Veteran indicated that he continued to have hemorrhoids, but 
he denied that they bothered him, because he followed the 
doctor's instructions.  The Veteran indicated that he did use 
over-the-counter medication for the hemorrhoids.

On his separation physical, it was noted that the Veteran had 
hemorrhoids.

While current evidence of hemorrhoids has not been submitted, 
the evidence shows that they did arise during the Veteran's 
several decades of honorable service to his country; and they 
were noted at the time of separation from service.  
Furthermore, the Veteran testified that he continues to have 
them, although they do not bother him, due to his compliance 
with doctor's treatment instructions.  As such, the evidence 
demonstrates that the Veteran currently had a disability that 
began in service and has continued to the present day.  
Therefore, the criteria for service connection have been met, 
and the Veteran's claim is accordingly granted.  

Hematuria

The Veteran testified at a hearing before the Board in July 
2008 that he was diagnosed with hematuria at Camp Pendleton 
in 1995; which appeared when he had a kidney stone.  The 
Veteran denied having any hematuria after passing the kidney 
stone; and he stated that he was claiming hematuria merely to 
put VA on notice should it recur in the future.

In his notice of disagreement, the Veteran indicated that he 
had been referred in May 1994 for gross hematuria with flank 
pain.  Service treatment records confirm the treatment for 
hematuria in July 1994.  However, no hematuria was noted at 
the Veteran's retirement physical, and there is no evidence 
of any recurrence of hematuria in the decade and a half since 
it initially occurred.

While the evidence confirms that the Veteran had hematuria 
while in service, hematuria was a symptom associated with his 
passing of a kidney stone, and not a chronic disability in 
and of itself.  The hematuria resolved once the Veteran 
passed the kidney stone, and the Veteran himself testified 
that he no longer is bothered by hematuria.

The Veteran stated that he only filed a claim for hematuria 
to put VA on notice should it arise again; however, VA does 
not grant prospective disability claims; and, in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Veteran's claims file is void of any evidence of a 
current disability that causes hematuria, and his claim is 
therefore denied.

Hearing loss in the right ear and skin condition

In a statement received in July 2008, the Veteran indicated 
that he wished to withdraw his appeal of the issues of 
service connection for hearing loss in the right ear and for 
a skin condition.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  The Veteran has 
withdrawn his appeal with regard to the two above listed 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to either 
of those issues.  As such, the Board does not have 
jurisdiction to review his claims of entitlement to service 
connection for hearing loss in the right ear and for a skin 
condition and they are therefore dismissed.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Hearing loss in the left ear

The Veteran testified at a hearing before the Board in July 
2008 that he had two surgeries on his left ear while in 
service in an effort to correct a perforation and improve his 
hearing; unfortunately, the Veteran testified that the 
procedures were unsuccessful.  As a result, the Veteran was 
seeking compensation for the pain and suffering associated 
with the surgeries.  

There is no dispute that the Veteran underwent the procedures 
while in service, and had to endure the pain and trauma 
associated with surgery; however, the only residual 
disability that has been related to the Veteran's surgery is 
hearing loss, and the Veteran is service connected for 
precisely this problem.  Unfortunately, short of being nearly 
completely deaf in one ear, a compensable rating is 
unavailable for hearing loss that impacts only one ear (as in 
the Veteran's case). 

The Veteran is currently assigned a noncompensable rating for 
his service connected hearing loss in his left ear.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric testing at the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  

When only one ear is service connected, as in this case, the 
Roman numeral designation of I will be assigned for the 
nonservice-connected ear.  38 C.F.R. § 4.85 (f).

A 10 percent evaluation for hearing loss is assigned when the 
hearing acuity is at Level I in the better ear and at least 
Level X in the poorer ear, or it the hearing acuity is at 
Level II in the better ear and at least Level V in the poorer 
ear.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.

The Veteran underwent a VA audiologic examination in February 
2008, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
40
60
70

The average pure tone threshold in the left ear was 51 
decibels, and the Veteran had speech recognition score of 84 
percent in his left ear.  The Veteran was diagnosed with mild 
to severe hearing loss.  

As the pure tone threshold at each of the four frequencies is 
not 55 decibels or more, and the Veteran did not have a 
threshold of 30 at 1,000 Hz and 70 at 2,000 Hz, Table VI must 
be used.  Using Table VI results in a rating of Level II for 
the left ear.

As such, the Veteran does not warrant a compensable rating 
for hearing loss, as the intersection point on Table VII of 
ratings of I and II falls below the threshold for a 
compensable rating.

While the Veteran believes his hearing loss merits a 
compensable rating, he has not actually alleged that his 
hearing has worsened since his last VA examination.  
Therefore, an additional examination is not necessary.

There is also no indication that the Veteran's employability 
or activities of daily living have been impaired by his left 
ear hearing loss, as the Veteran is still able to hear by 
turning his head and using his right ear.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the February 2008 VA 
examiner specifically noted the Veteran's greatest complaint 
was that he had to use his right ear for communication 
because he could not hear well out of his left ear.  While 
the February 2008 VA examiner did not specifically address 
the functional effects caused by the Veteran's bilateral 
hearing loss disability, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the VA examiner failed to address the functional effect 
of the Veteran's hearing loss disability in February 2008, 
the Board notes that other evidence of record, to 
specifically include the Veteran's own testimony at his July 
2008 Board hearing, adequately addresses this issue.  
Therefore, while the February 2008 VA examination is 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  However, 
in this case, the Veteran's greatest complaint about his 
hearing loss in his left ear is that he is forced to use his 
right ear to hear.  There is no indication that his hearing 
loss interferes with his employability or that it has 
required hospitalization (beyond the in-service surgeries).  
As such, an extraschedular rating is not warranted.

The Veteran has asserted that something more should be 
provided for his hearing loss, since it had worsened 
following his ear surgeries while in service.  However, a 
review of the Veteran's claims file fails to show any 
residual left ear symptoms following his surgeries, aside 
from the diminished hearing acuity in his left ear.  The 
Veteran has been granted service connection for the hearing 
loss in his left ear, but given that only one ear is service 
connected, it is very difficult to receive a compensable 
rating based on hearing loss.

Accordingly, the Veteran's claim of entitlement to a 
compensable rating for hearing loss in the left ear is 
denied.

Sleep apnea

The Veteran testified at a hearing before the Board in July 
2008 that he was diagnosed with chronic obstructive sleep 
apnea and an operation was performed in the early 1990s to 
relieve the problem.  The Veteran indicated that he had 
problems choking on his saliva if he did not sleep on his 
stomach, as well as continued problems with daytime 
somnolence.  The Veteran's daughters also wrote to indicate 
that the Veteran had difficulty staying awake during the day.

The Veteran is currently rated at 50 percent for his sleep 
apnea under 38 C.F.R. § 4.97, DC 6847.  Under this DC, a 50 
percent rating is assigned when a Veteran requires use of 
breathing assistance device such as a continuous airway 
pressure (CPAP) machine as a result of his sleep apnea.  A 
100 percent rating is assigned when sleep apnea causes 
chronic respiratory failure with either carbon dioxide 
retention or cor pulmonale; or when a tracheostomy is 
required.

It is clear from his testimony that the Veteran is 
considerably impaired by his sleep apnea, but it is in 
acknowledgement of this impairment that a 50 percent rating 
is assigned.  While the Veteran argues that a rating in 
excess of 50 percent is warranted, the medical evidence of 
record fails to show that his sleep apnea causes chronic 
respiratory failure or that a tracheostomy has been required.

In his notice of disagreement the Veteran contended that he 
had apneas lasting 49 seconds with a total of 113 sleep 
disturbances which he considered to be respiratory failure.  
However, without determining whether this in fact constituted 
respiratory failure, the Board notes that to receive a rating 
in excess of 50 percent, the respiratory failure must be 
paired with either carbon dioxide retention or cor pulmonale.  

The Veteran underwent a sleep study in November 2007 after 
which it was suggested that he use a CPAP.  However, no 
cardiac events were noted.  Additionally, the Veteran had an 
average oxygen saturation of 96 percent with a lowest being 
at 87 percent.  There was no indication that the Veteran had 
carbon dioxide retention or cor pulmonale.

In January 2008, the Veteran underwent a VA respiratory 
examination; where he was noted to have daytime 
hypersomnolence, snoring, and sleep disruption.  It was noted 
that the Veteran had an uvolopalatopharyngoplasty (UP3) while 
in service, but there was no suggestion that a tracheostomy 
was required; or that the Veteran's sleep apnea caused 
respiratory failure.

The Board has considered whether an "extra-schedular" 
evaluation is warranted.  However, nothing in the Veteran's 
claims file suggests that there is something exceptional or 
unusual about his sleep apnea.  While it is clear that the 
Veteran's sleep apnea interferes with his life, it was noted 
at his VA examination in January 2008 that the sleep apnea 
had no impact on the Veteran's chores, shopping, exercise, 
recreation, feeding, bathing, dressing, toileting or grooming 
and only mild impairment of his grooming.  Therefore, an 
extra-schedular rating is not warranted.     

Accordingly, a rating in excess of 50 percent for sleep apnea 
on either a schedular or extra-schedular basis is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Regarding the issues of hearing loss and sleep apnea; in this 
case, the Veteran's claims were for service connection, and 
the claims were granted.  He then appealed the downstream 
issue of the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there 
are no further notice requirements under the aforementioned 
law with regard to that issue.  

With regard to the Veteran's claim of entitlement to service 
connection for hematuria, required notice was provided by a 
letter dated in February 2005, which informed the Veteran of 
all the elements required by the Pelegrini II Court as stated 
above; and given the denial of this claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in light of the result with regard to the 
Veteran's claim of entitlement to service connection for 
hemorrhoids, a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).

Service treatment records were obtained, and the Veteran 
testified at a hearing before the Board at which he denied 
receiving much post-service medical treatment.  The Veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  While 
no examination was obtained regarding the claim of 
entitlement to service connection for hematuria, even the 
Veteran has conceded that he has not had hematuria in a 
number of years; as such, no duty to provide a VA examination 
was triggered. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 50 percent for sleep apnea is denied.  

A compensable rating for hearing loss in the left ear is 
denied.

Service connection for hemorrhoids is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for hematuria is denied.

The claim of entitlement to service connection for hearing 
loss in the right ear is dismissed.

The claim of entitlement to service connection for a skin 
condition is dismissed.


REMAND

The Veteran testified at a hearing before the Board in July 
2008 that he was involved in a motor vehicle accident while 
stationed at Subic Bay in approximately 1984, and he reports 
being diagnosed with a slipped disc at that time.  The 
Veteran denied receiving any current medical treatment for 
back pain; but he indicated that the pain has persisted since 
service; and he will take Tylenol if the pain increases.  The 
Veteran indicated that despite this pain he continues to go 
the gym and lift weights.  

In his notice of disagreement, the Veteran indicated that he 
was diagnosed with a back strain after injuring his back 
lifting a patient onto a stretcher in November 1985.  He 
indicated that throughout his navy career he was regularly 
seen for back pain. 

Service treatment records do show complaints of back pain 
beginning in 1985.  In 1994, the Veteran was diagnosed with a 
lower back strain; and in 1996, 1997, and 1999 the Veteran 
sought treatment for lumbar spasms.  In May 2003, he sought 
treatment for acute lower back pain.  The Veteran indicated 
that the pain was tolerable and noted that he had run 3 miles 
that morning.  The medical officer indicated that the Veteran 
had resolving left L1-3 facet dysfunction.  Another May 2003 
record noted that the Veteran was responding well to 
treatment and stretching.  At time of separation, the Veteran 
reported having recurrent back pain, but his separation 
physical found his spine to be normal.

It is clear that the Veteran had lower back pain while in 
service (although it was often thought to be acute or 
resolving), and he has testified that he continues to 
experience back pain to the present day.  However, no 
examination has been provided to assess whether the Veteran 
actually has a lower back disability.  This should be done.

Similarly, with regard to his left shoulder, the Veteran 
testified in July 2008 that he had some pain in his left 
shoulder which he felt when lifting weights.  He indicated 
that the pain began in service, and he was shown several 
stretches to alleviate the pain, but he has not sought any 
medical treatment for it.

Service treatment records show that the Veteran sought 
treatment for shoulder pain in August 2002.  The medical 
officer diagnosed the Veteran with impingement syndrome which 
he noted appeared to respond well to manual treatment, and 
the medical officer stated that he anticipated a full 
recovery.  In September 2002, it was noted that the condition 
was improving; and on his separation physical, the Veteran's 
upper extremities were found to be normal.  

Nevertheless, it is clear that the Veteran sought treatment 
for his left shoulder in service, and while it was thought 
that his condition was improving the Veteran continues to 
report some shoulder pain.  However, an examination has not 
been provided to assess whether a chronic left shoulder 
disability is present.  This should be done.

The Veteran testified that he developed a varicocele while in 
service which was identified when he sought treatment for 
scrotal pain.  He indicated that he was treated for scrotal 
pain throughout his time in service.  He also noted that 
scrotal pain was noted when he was receiving treatment for 
hematuria.  

Service treatment records show that the Veteran was seen in 
1988 for a testicular mass that had increased in size.  The 
Veteran was then treated for epididymitis in 1994.  A 
varicocele was noted in March 2001 on a periodic physical; 
however, nothing was noted on the Veteran's retirement 
physical in 2003.  

Nevertheless, given the Veteran's testimony that the mass is 
still present and that it periodically interferes with sexual 
activity, an examination should be scheduled to investigate 
such complaints.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
October 2003 to the present.

2.  Schedule the Veteran for a VA 
examination of his lower back.  The 
examiner should be provided with the 
Veteran's claims file and should fully 
review it.  The examiner should perform 
any tests necessary and should then 
diagnose any current lower back 
disability found to be present.  If a 
back disability is diagnosed, the 
examiner should provide an opinion as to 
whether it is as likely as not (50 
percent or greater) that such a 
disability is related to the Veteran's 
several decade military career.  Any 
opinion should be supported by a complete 
rationale; and the examination should 
discuss the Veteran's multiple complaints 
of lower back pain while in service.

3.  Schedule the Veteran for a VA 
examination of his left shoulder.  The 
examiner should be provided with the 
Veteran's claims file and should fully 
review it.  The examiner should perform 
any tests necessary and should then 
diagnose any current left shoulder 
disability found to be present.  If a 
left shoulder disability is diagnosed, 
the examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or greater) that such a 
disability is related to the Veteran's 
several decade military career (including 
his in-service diagnosis of impingement 
syndrome).  Any opinion should be 
supported by a complete rationale.

4.  Schedule the Veteran for a VA urology 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should fully review it.  The examiner 
should perform any tests necessary and 
should then determine whether the Veteran 
has a current testicular disability, such 
as a left varicocele.  If a testicular 
disability is diagnosed, the examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent or 
greater) that such a disability was 
either caused by or began during his 
military service.  Any opinion should be 
supported by a complete rationale; and 
the examiner should discuss the finding 
of varicocele in 2001, the epididymitis 
in 1994, and the testicular mass in 1988.

5.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


